COUNTRYWIDE CREDIT INDUSTRIES, INC.
MANAGING DIRECTOR
INCENTIVE PLAN


EFFECTIVE MARCH 1, 2001

      1.      Objectives.   The Managing Director Incentive Plan is designed to
focus the efforts of certain key executive employees of Countrywide on the
continued improvement in the performance of Countywide and to aid in attracting,
motivating and retaining superior executives by providing an incentive and
reward for those executive employees who contribute most to the operating
progress and performance of Countrywide.

      2.      Definitions.   The following definitions shall be applicable to
the terms used in the Plan:

           (a)      "Administrator" shall mean the Administrative Committee of
Countrywide Credit Industries, Inc.

           (b)      "Award" means a cash distribution to be made to a
Participant for a Performance Year as determined in accordance with the
provisions of the Plan.

           (c)      "Committee" means the Compensation Committee of the Board of
Directors of Countrywide Credit Industries, Inc.

           (d)      "Countrywide" means the consolidated group of companies
comprising Countrywide Credit Industries, Inc.

           (e)      "Fiscal Year" means the customary fiscal year of Countywide.

           (f)      "Incentive Plan" shall mean any annual incentive potential
under an employment contract or the Countrywide Credit Industries, Inc. Annual
Incentive Plan or such other annual incentive plan as the Administrator may
determine.

           (g)      "Participant" means an eligible executive who, pursuant to
Section 4 hereof, automatically becomes a participant in the Plan for a Fiscal
Year.

           (h)      "Performance Year" means the Fiscal Year.

           (i)      "Plan" means this Countrywide Managing Director Incentive
Plan, as set forth herein.

           (j)      “Target Award” is determined for each Participant by
multiplying the Participant’s base pay rate in effect at the end of the
Performance Year by a percentage based on the attainment of goals as outlined in
the guidelines attached as Table A.

      3.      Adoption and Administration of the Plan.   The Plan shall become
effective as of March 1, 2001 upon adoption by the Committee. Subject to the
provisions of this Plan and in the absence of specific action by the Committee,
this Plan shall be administered by the Administrator. The Plan shall not be
modified, terminated or suspended except with the consent of the Committee. All
decisions of the Administrator or the Committee shall be final and binding.

      4.      Participation and Target Awards.

          (a)      Determination of Participants and Target Awards.   Any
Managing Director or Senior Managing Director who is not covered under another
Incentive Plan shall be a Participant in the Plan. Except as provided in
Sections 7(b) and 8, to be considered eligible for an Award, a Participant must
be participating in the Plan for at least six months during the Performance
Year.

           (b)      Notification.   Each Participant shall be notified of his or
her eligibility for participation in the Plan for such Performance Year or shall
be notified of his or her termination, as applicable, by a letter from the
Administrator or his or her designee. A Participant shall have no right to or
interest in an Award unless and until the Participant’s Award has been
determined and certified by the Committee.

      5.      Determination of Award.

           (a)      Performance Review.   As soon as practicable after the close
of each Performance Year, a determination of Countrywide's performance will be
made by the Administrator.

           (b)      Awards.   The Awards shall be available to Participants on
the basis of the guidelines described in Table A. Based on the goals and the
extent to which they are achieved, the Committee shall approve the Award based
on recommendations of the Administrator.

           (c)      Limitations.   The Committee shall have the right to adjust
an Award upwards, or downwards to an actual award percentage of no less than 0%,
upon attainment of a goal for which an Award is payable.

      6.      Time of Payment of Awards, Deferrals.

           (a)      Payment Date.   Except as provided in (b) below, as soon as
practicable after the determination of Awards and approval by the Committee, any
Award, less any legally required withholding, shall be paid to the Participant
or, in the event of a Participant’s death, in accordance with Section 7 hereof.

           (b)      Deferrals.   Awards may be deferred pursuant to the
Countrywide Credit Industries, Inc. Deferred Compensation Plan.

      7.      Death of a Participant.

           (a)      Beneficiary Designation.   A Participant may file a
designation of beneficiary or beneficiaries on a form to be provided which
designation may be changed or revolved by the Participant’s sole action,
provided that such change or revocation is filed in written form.

           (b)      Death during Performance Year.   In case of the death of a
Participant during a Performance Year, Countrywide may pay a pro rata portion of
the Award to which the Participant would have been entitled for such Performance
Year. Such pro rata portion shall be equal to (1) the ratio which the
Participant’s completed calendar months of participation during the Performance
Year bears to 12 multiplied by (2) the amount the Committee determines the
Participant would have been entitled had he or she lived.

           (c)      Death after Performance Year.   In case of the death of a
Participant after the end of a Performance Year, but before the delivery of an
Award to which he or she may be entitled, such Award shall be delivered to the
Participant’s designated beneficiary.

           (d)      Failure to Designate Beneficiary.   If a Participant dies
having failed to designate any beneficiary, or if no beneficiary survives the
Participant or survives to the date of any payment in question, the amount
otherwise payable to such beneficiary shall be paid to the Participant’s
surviving spouse, if any, and otherwise to the Participant’s heirs at law, as
determined under the law governing succession to personal property for the state
in which the Participant resided on the day the Participant died.

      8.     Retirement or Disability of Participant.   In case a Participant
becomes totally and permanently disabled during a Performance Year, or retires
from active employment after attaining age 55 with 11 years of service during a
Performance Year, the Committee may but need not grant the Participant an Award.
Generally, if any Award is granted, it will be based on a pro rata portion of
the Award (but in no event greater than the full Award that the Participant
would have received upon satisfaction of the performance goals.)

      9.      Termination of Employment.   If the employment of a Participant
with Countrywide is terminated prior to the approval of the Committee for
reasons other than those specified in Sections 7 or 8 hereof, the right to and
the amount of an Award shall be forfeited.

      10.     Termination and Modification.   No Award shall be granted under
the Plan after any date as of which the Plan shall have been terminated. The
Board of Directors of Countrywide or the Committee may at any time modify,
terminate or from time to time suspend and, if suspended, may reinstate the
provisions of this Plan, including Table A. No Award shall be increased and no
Award shall be reallocated to increase the Award to another Participant.

      11.      Effect of Other Plans.   Eligibility in or the receipt of any
Award under the Plan shall not be affected by or affect any other compensation
or benefit plans in effect.

      12.      No Employment Rights.   Nothing contained in nor any action under
the Plan will confer upon any individual any right to continue in the employment
of Countrywide and does not constitute any contract or agreement of employment
or interfere in any way with the right of Countywide to terminate any
individual's employment.

      13.      Withholding Tax.   As required by law, federal, state or local
taxes that are subject to the withholding of tax at the source shall be withheld
by Countrywide as necessary to satisfy such requirements.

      14.      Effective Date.   This Plan shall be effective as of March 1,
2001.

IN WITNESS WHEREOF, Countrywide Credit Industries, Inc. adopted this Countrywide
Managing Director Incentive Plan and has caused this Plan document to be
executed on this 22nd day of January 2002.

COUNTRYWIDE CREDIT INDUSTRIES, INC.


By: ------------------------------------------------
          Anne D. McCallion
          Managing Director
          Chief Administrative Officer




TABLE A
GUIDELINES

Overview
The bonus opportunity is based on a percentage of base salary as determined by
the Administrative Committee. There are three components of the bonus plan.
First is a Countrywide EPS component. The second is a Business unit component,
if applicable. Third are personal objectives derived from Countrywide’s
strategic plan which, based on individual performance, can modify the calculated
bonus.

Countrywide EPS Component
The Earnings Per Share (“EPS”) goal provides for a portion of the bonus to be
paid based on the performance of the Company versus an EPS goal. A multiplier is
applied to this portion of the bonus, based on the actual performance versus the
goal. The EPS goal is based on factors including prior years’ result, budgets
and strategic plans, acceptable ROE objectives, and forecasts relevant to the
business environment in which we operate. The EPS goal may change during the
year to account for unusual circumstances (e.g., acquisitions, sales or large
market shifts) which may significantly impact our plan.

Business Unit Component
Business unit goals, where applicable, are established at the beginning of the
Fiscal Year. The Countrywide EPS and business unit components will be weighted
as shown on the attachment. The level of success in meeting or exceeding these
business unit goals will be used in calculating the bonus opportunity.

Personal Goals and Personal Performance
Achievement of the personal goals can modify the calculated bonus. Personal
goals are based on the portions of the strategic plan for which the individual
is responsible, with emphasis on the company’s priority objectives. Assessment
of achievement of these goals can move the calculated bonus up or down from the
calculated amount. Assessment of personal performance can move the calculated
bonus (including the adjustment for strategic plan goal achievement) up or down
from the calculated amount. The Personal Goals outlined to the Participant by
his or her manager may be modified or additional goals added through discussions
relating to this Plan.

Calculation
The calculation of bonus is based on base salary, the percentage of base salary
to be used as the Target Award incentive, the weighting between the Countrywide
EPS results and Business unit achievement, modified by the results of the
personal goals and personal performance.